Exhibit 10.41

[endologo.jpg]


POLICY OF ENDO HEALTH SOLUTIONS INC.
RELATING TO INSIDER TRADING IN COMPANY SECURITIES AND CONFIDENTIALITY OF
INFORMATION






To:    All Personnel
From: David P. Holveck, President & Chief Executive Officer


The Board of Directors has adopted the following Policy which applies to all
personnel (including directors and officers) of Endo Health Solutions Inc. and
its subsidiaries (collectively called the “Company”) arising from our legal and
ethical responsibilities as a public company. This policy supersedes the policy
adopted in April 2009 in its entirety.


Federal and state securities laws prohibit the purchase or sale of a company’s
securities by anyone who is aware of material information about that company
that is not generally known or available to the public. These laws also prohibit
anyone who is aware of material nonpublic information from disclosing this
information to others who may trade. Companies and their controlling persons may
also be subject to liability if they fail to take reasonable steps to prevent
insider trading by company personnel.


1.    Prohibition Against Trading on Undisclosed Material Information:


You are prohibited from engaging in any transaction in the Company’s securities
while aware of material non-public information about the Company. It makes no
difference whether or not you relied upon or used material non-public
information in deciding to trade – if you are aware of material non-public
information about the Company, the prohibition applies. This prohibition covers
virtually all transactions in the Company’s securities, including purchases,
sales, pledges, hedges, loans and gifts of the Company’s securities, as well as
other direct or indirect transfers of the Company’s securities. This prohibition
extends to trades of the Company’s securities in which you have any “beneficial”
or other interest, or over which you exercise investment control, including:


•
transactions in the Company’s securities held in joint accounts or accounts of
persons or entities controlled directly or indirectly by you;

•
transactions in the Company’s securities for which you act as trustee, executor
or custodian; and

•
transactions in any other account or investment involving in any way any the
Company’s securities over which you exercise any direct or indirect control.



Specifically, if you are aware of material information relating to the Company
which has not yet been available to the public for at least two full days (often
called “inside information”), you are prohibited from engaging in any
transaction in our securities, directly or indirectly, and from disclosing such
information to any other persons who may engage in any transaction in our
securities. Any information, positive or negative, is "material" if it might be
of significance to an investor in determining whether to purchase, sell or hold
our securities. Information may be significant for this purpose even if it would
not alone determine the investor's




--------------------------------------------------------------------------------

Exhibit 10.41

decision. Examples include a potential business acquisition, internal
information about revenues, earnings or other aspects of financial performance
that departs in any way from what the market would expect based upon prior
disclosures, important business developments (including FDA approval or
nonapproval of one of our products), the acquisition or loss of major customer,
or an important transaction. We emphasize that these examples are merely
illustrative. When we refer to our “securities” we mean the Company's common
stock and any other securities that the Company may publicly offer such as notes
or warrants.


Release of information to the media does not immediately mean the information
has become publicly available. Information is considered to be available to the
public only when it has been released broadly to the marketplace (such as by a
press release or an SEC filing) and the investing public has had time to absorb
and evaluate it. We do not consider information about the Company to be public
until at least two full trading days have passed following its formal release to
the market. Once material information is publicly announced, trading can occur
after a lapse of two full trading days. Therefore, if an announcement is made
before the commencement of trading on a Monday, an employee may trade in the
Company's stock or other securities starting on the Wednesday of that week,
because two full trading days would have elapsed by then (all of Monday and
Tuesday). If the announcement is made on Monday after trading begins, employees
may not trade in the Company's stock or other securities until Thursday. Please
consult the Company’s Chief Financial Officer or Chief Legal Officer if you are
uncertain when trading may commence following an announcement.


The above prohibition against trading on inside information generally reflects
the requirements of law as well as the Company's Policy. As more fully discussed
below, a breach of this Policy will likely also constitute a serious legal
violation.


2.    Restricted Periods: In addition to the limitations set forth in Section 1
above, “Restricted Personnel” are not permitted to trade any Company securities
during a “Restricted Period”. “Restricted Personnel” are those individuals who
are at an enhanced risk of possessing inside information. This group includes
all members of the Company’s Board of Directors, all Company officers (Senior
Vice Presidents and above), all American Medical Systems Vice Presidents and
above and all Company employees at and above Director level in the following
departments: Corporate Affairs, Corporate Development, Finance and Legal.
“Restricted Personnel” are not permitted to trade any securities of the Company
during periods that begin 10 trading days prior to the end of each of the
Company's fiscal quarters (including its fiscal year end) and ending two full
trading days after the financial results for each quarter, or with respect to
the fourth quarter for the full year, have been announced publicly (a
"Restricted Period"). The Company's fiscal quarters end on each March 31, June
30 and September 30 and its fiscal year end is December 31. The announcement
date of the quarterly results varies, but occurs normally within thirty (30)
days following the end of the fiscal quarter. For example, if we issued our
first quarter earnings before the market opens on April 30th, Restricted
Personnel could not trade any securities of the Company from March 15th until
May 2nd, which is two full trading days after the first quarter results are
publicly announced.


Notwithstanding the foregoing, Restricted Personnel may sell any securities of
the Company during a Restricted Period if such securities are sold pursuant to
an effective registration statement on Form S-3 or Form S-4 or any successor
form thereto on file with the U.S. Securities and Exchange Commission (an
"Exempted Sale") and such personnel have received the consent of the Company’s
Chief Financial Officer or Chief Legal Officer prior to conducting such sale.
Furthermore, upon the receipt of a notice by mail, fax or email from the Company
informing personnel of an Exempted




--------------------------------------------------------------------------------

Exhibit 10.41

Sale, all personnel may trade any securities of the Company, if such personnel
shall have first received the consent of the Company’s Chief Financial Officer
or Chief Legal Officer to conduct such sale, until such time as the Exempted
Sale is consummated, but in no case for more than three business days from the
date of such notice.


3.    Confidentiality Generally: Serious problems arise from the unauthorized
disclosure of internal information about the Company (or confidential
information about our customers or vendors), whether or not the purpose is to
facilitate improper trading in our stock. Accordingly, the Company's
confidentiality policy remains the same but is supplemented by this Policy.
Company personnel must not discuss internal Company matters or developments with
anyone outside of the Company, except as required in the performance of regular
corporate duties.




This prohibition applies specifically (but not exclusively) to inquiries about
the Company that may be made by the financial press, investment analysts or
others in the financial community. It is important that all such communications
on behalf of the Company be made only through an appropriately designated
officer under carefully controlled circumstances. Unless you are expressly
authorized to the contrary, if you receive any inquiries of this nature, you
should decline comment and refer the inquiry to the Company’s Vice President,
Corporate Affairs.


4.    Information About Other Companies: In the course of your employment, you
may become aware of material non-public information about other public companies
– for example, other companies with which our Company has business dealings. You
are prohibited from engaging in any transaction in the securities of any other
public company at a time when you are in possession of material non-public
information about such company. You are also prohibited from communicating that
information to any other person for such use.


5.    Tipping: Improper disclosure of non-public information to another person
who engages in a transaction in the stock (so-called "tipping") is also a
serious legal offense by the tipper and a violation of the terms of this Policy.
If you disclose information about our Company, or information about any other
public company that you acquire in connection with your employment with our
Company, you may be fully responsible legally for the trading of the person
receiving the information from you (your "tippee") and even persons who receive
the information directly or indirectly from your tippee. Accordingly, in
addition to your general obligations to maintain confidentiality of information
obtained through your employment and to refrain from trading while in possession
of such information, you must take utmost care not to discuss confidential or
non-public information with family members, friends or others who might abuse
the information by trading in securities.


6.    Limitation on Certain Trading Activities: We encourage interested
employees to own securities as a long-term investment at levels consistent with
their individual financial circumstances and risk-bearing abilities (since
ownership of any security entails risk). However, Company personnel may not
trade in puts, calls or similar options on our stock or sell our stock "short".
(You may, of course, exercise any stock options granted to you by the Company in
accordance with their terms.)


7.    Consequence of Violation: The Company considers strict compliance with
this Policy to be a matter of utmost importance. We would consider any violation
of this Policy by an employee as a threat to our reputation. Violation of this
Policy could cause extreme embarrassment and possible legal liability to you and
the




--------------------------------------------------------------------------------

Exhibit 10.41

Company. Knowing or willful violations of the letter or spirit of this Policy
will be grounds for immediate dismissal from the Company, whether or not your
failure to comply with this policy results in a violation of law. Violation of
the insider trading laws and this Policy might expose the violator to severe
criminal penalties as well as civil liability to any person injured by the
violation. For example, under U.S. securities laws, individuals may be subject
to imprisonment for up to 20 years, criminal fines of up to $5 million and civil
fines of up to three times the profit gained or loss avoided, as well as the
attorneys' fees of the persons injured.


8.    Resolving Doubts: If you have any doubt as to your responsibilities under
this Policy, seek clarification and guidance before you act from the Company’s
Chief Financial Officer or Chief Legal Officer. Do not try to resolve
uncertainties on your own.


9.    A Caution About Possible Inability to Sell: Although the Company
encourages employees to own our securities as a long-term investment (See
Section 6), all personnel must recognize that trading in securities may be
prohibited at a particular time because of the existence of material non-public
information. Anyone purchasing our securities must consider the inherent risk
that a sale of the securities could be prohibited at a time he or she might
desire to sell them. The next opportunity to sell might not occur until after an
extended period, during which the market price of the securities might decline.


10. 10b5-1 Trading Plans. SEC Rule 10b5-1(c) of the Securities Exchange Act of
1934 permits corporate insiders to establish written trading plans (commonly
referred to as “10b5-1 plans”) that can be useful in enabling insiders to plan
ahead without fear that they might become exposed to material non-public
information that will prevent them from trading. Where a valid 10b5-1 plan has
been established at a time when the insider was not in possession of material
non-public information, trades executed as specified by the plan do not violate
the securities laws or this policy even if the insider is in possession of
material non-public information at the time the trade is executed. All
Restricted Personnel are permitted to establish a 10b5-1 plan. To qualify as a
10b5-1 plan for purposes of this Policy, the plan must be approved in advance by
the Chief Legal Officer, and you should allow at least five business days for
that approval. For more information about how to establish a 10b5-1 plan, please
contact the Chief Legal Officer. The Company reserves the right to disapprove
any submitted plan.








Effective: November 1, 2011




*******


